NOT RECOMMENDED FOR PUBLICATION
                               File Name: 17a0199n.06

                                         No. 16-5365                               FILED
                                                                              Apr 04, 2017
                                                                         DEBORAH S. HUNT, Clerk
                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

AMUR SP. Z.O.O.; KRZYSTOF KĘDZIERSKI,                  )
                                                       )
       Plaintiffs-Appellants,                          )
                                                       )
v.                                                     )      ON APPEAL FROM THE
                                                       )      UNITED STATES DISTRICT
FEDEX CORPORATION,                                     )      COURT FOR THE WESTERN
                                                       )      DISTRICT OF TENNESSEE
       Defendant-Appellee.                             )
                                                       )
                                                       )



BEFORE:       SILER, BATCHELDER, and GRIFFIN, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge.                 Amur Sp. Z.O.O. (Amur), a Polish

corporation, and Krzystof Kędzierski, a resident of Poland, brought this action against FedEx

Corporation, a Delaware corporation with its principal place of business in Memphis, Tennessee.

In 1999, Kędzierski designed computer software for another Polish corporation, Opek Sp. Z.O.O.

(Opek), and he provided ongoing IT services to Opek through Amur. A 2010 license agreement

for a subsequent version of the software provided, among other things, that Amur held the

copyright to the software and that Opek could not license or sublicense it without Amur’s

consent. In 2011, FedEx sought to expand its courier business to Poland and expressed interest

in acquiring Opek. Although the initial negotiations over the acquisition included Opek’s owner

and Kędzierski, Amur and Kędzierski allege that they were not part of the final negotiations

leading to the eventual acquisition.   FedEx purchased Opek, but did not make a separate
No. 16-5365, Amur Sp. Z.O.O. v. FedEx Corp.


agreement with Amur or purchase Amur’s software.               After the acquisition, FedEx told

Kędzierski that it would not pay Amur to license the software. Amur and Opek have settled their

disputes arising from this acquisition.       Amur and Kędzierski now sue FedEx for tortious

interference with contract, tortious interference with a business relationship, unjust enrichment,

aiding and abetting a breach of fiduciary duty, and civil conspiracy, all under Tennessee law.

        FedEx filed a motion to dismiss the complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6) on March 6, 2015, a motion to stay discovery on April 6, 2015, a motion to

dismiss for forum non conveniens on September 4, 2015, and a second motion to stay discovery

on September 10, 2015. The district court denied the first motion to stay discovery on April 7,

2015. On March 7, 2016, the district court granted the forum non conveniens motion, and denied

the Rule 12(b)(6) motion and the second motion to stay discovery as moot. The district court

concluded that the forum non conveniens motion was timely, that Poland was an adequate

alternative forum, and, upon its weighing the various public and private factors that the Supreme

Court has laid out in Gulf Oil Corp. v. Gilbert, 330 U.S. 501 (1947), that the case should be

dismissed. Reasons supporting dismissal included the difficulty of compelling witnesses from

Poland to testify in the Western District of Tennessee, the fact that much of the evidence is

located in Europe and Poland, the applicability of Polish law, and an insufficient local interest in

the case in the Western District of Tennessee.

        Amur and Kędzierski have appealed, arguing that the district court abused its discretion

in granting the motion to dismiss for forum non conveniens. In particular, they claim that

discovery in this matter had proceeded so far as to render FedEx’s forum non conveniens claim

untimely. We disagree. After carefully reviewing the record, the applicable law, and the parties’

briefs, we conclude that the district court did not abuse its discretion in dismissing the complaint.



                                                 -2-
No. 16-5365, Amur Sp. Z.O.O. v. FedEx Corp.


The district court’s opinion carefully and correctly sets out the law governing the issues raised

and clearly articulates the reasons underlying its decision. Thus, the issuance of a full written

opinion by this court would serve no useful purpose. Accordingly, for the reasons stated in the

district court’s opinion, we AFFIRM.




                                               -3-